      Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 1 of 9 Page ID #:1126


Rollins, William (USACAC)

From:                Harland Braun <harland@braunlaw.com>
Sent:                Thursday, January 14, 2021 9:46 AM
To:                  Rollins, William (USACAC)
Cc:                  Pence, George (USACAC); `Bin Li; Marilyn Bednarski
Subject:             RE: Meet and Confer re Bail; US v. Guan Lei


The “government” does not even control the Capitol building or Washington D.C. There are now 20,000 armed troops in
DC with most pf the city closed down to traffic. Every state capital has been warned about right wing armed attacks. Do
you fellows realize we are living in a dying country and dying civilization. What makes me sick is that incompetents like
both of you mean we are losing the culture and economic war to the Chinese.

I personally would like a $100,000 unsecured note from Guan but my co‐counsel being a Chinese‐American mistakenly
believes you both are acting in good faith. I believe you both are just evil. In any event Bin offers: I suggest that we
propose the following:

1. $50k bail,
2. GPS device on ankle
3. Bin Li will be his custodian
4. Stay in Bin’s house at 2882 Apricot Ln, Pomona, CA 91767


Sincerely,
Harland Braun




10250 Constellation Blvd., Suite 1020
Los Angeles, CA 90067
(310) 277-4777
harland@braunlaw.com

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly
prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

Braun & Braun LLP

From: Rollins, William (USACAC) <William.Rollins@usdoj.gov>
Sent: Thursday, January 14, 2021 7:15 AM
To: Harland Braun <harland@braunlaw.com>
Cc: Pence, George (USACAC) <George.Pence@usdoj.gov>; `Bin Li <bli@libinlaw.com>; Marilyn Bednarski
<mbednarski@kmbllaw.com>
Subject: RE: Meet and Confer re Bail; US v. Guan Lei

Mr. Braun:

The government remains available to discuss pre‐trial release for Mr. Guan. So far, you have identified no sureties that
the government might evaluate, no amount of security for his release, nor any terms and conditions of supervision to

                                                              1
     Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 2 of 9 Page ID #:1127

which he may be willing to abide. In short, you have proposed nothing that might assure the government that Mr. Guan
will appear for trial. While we can’t provide you with advance agreement to unknown terms and conditions of bond, the
government invites defendant to propose restrictions on his mobility and one or more sureties necessary to guarantee
his appearance at trial. The restrictions he may be willing to agree to, and the sureties he may be able to offer, are
better known to defendant than the government.

Will Rollins
Assistant United States Attorney
National Security Division | Terrorism and Export Crimes Section
U.S. Attorney’s Office | 312 N. Spring St., Suite 1500 | Los Angeles, CA 90012
T: 213.894.7407 | F: 213.894.2927 | william.rollins@usdoj.gov



From: Harland Braun <harland@braunlaw.com>
Sent: Tuesday, January 12, 2021 11:43 AM
To: Rollins, William (USACAC) <WRollins@usa.doj.gov>
Cc: Pence, George (USACAC) <GPence@usa.doj.gov>; `Bin Li <bli@libinlaw.com>; Marilyn Bednarski
<mbednarski@kmbllaw.com>
Subject: RE: Meet and Confer re Bail; US v. Guan Lei

It I hard to fathom what this case is about. Your commander‐in‐chief sends a mob
to the Capitol to kill the VP, kidnap the Speaker, and interrupt the election of the
President. Had they succeeded [which they almost did], what was going to
happened? Your President and leader would declare an emergency and become
President for life. A very close call for anyone who knows about history.

Meanwhile, due to our incompetence, 3500 plus people are dying each day. That is
more deaths per day than we suffered on 911. The available vaccine is not being
distributed due to our government’s lack of planning.

Meanwhile our case: Guan Lei told the government he was a member of the
Chinese Communist Party and attended the National University of Defense
Technologies. He said he had military training as everyone in China must but was
not a member of the PLA. You have an expert in Australia who disagrees but is
currently unavailable. You agree Guan Lei never had access to or apparent interest
in classified or confidential information.

Your Commander‐in‐chief Trump bans students from universities affiliated with
the PLA. The FBI misunderstands the difference between being member and being
affiliated. Guan admits his university is affiliated but denies he is a member of the
PLA. Guan says that he is a member of the Communist Party but denies he is a
member of the PLA. Guan, a PhD candidate, has spent almost 5 months in a
                                                            2
      Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 3 of 9 Page ID #:1128

federal prison exposed to Covid‐19 because he will not lie and say he is a member
of the PLA.

Don’t you see how ridiculous this case is and how it makes our country look
chicken shit. So what security does the government think is reasonable in a case
where Guan has probably already done mor time than he would receive if
convicted?
Sincerely,
Harland Braun




10250 Constellation Blvd., Suite 1020
Los Angeles, CA 90067
(310) 277-4777
harland@braunlaw.com

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly
prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

Braun & Braun LLP

From: Rollins, William (USACAC) <William.Rollins@usdoj.gov>
Sent: Monday, January 11, 2021 5:31 PM
To: Harland Braun <harland@braunlaw.com>; Pence, George (USACAC) <George.Pence@usdoj.gov>
Cc: `Bin Li <bli@libinlaw.com>; Marilyn Bednarski <mbednarski@kmbllaw.com>
Subject: RE: Meet and Confer re Realse and Bail; US v. Guan Lei

The government does not agree that defendant should be released on his own recognizance.

What are the terms of “reasonable bail” that you propose? Is there a surety for Mr. Guan?

Will Rollins
Assistant United States Attorney
National Security Division | Terrorism and Export Crimes Section
U.S. Attorney’s Office | 312 N. Spring St., Suite 1500 | Los Angeles, CA 90012
T: 213.894.7407 | F: 213.894.2927 | william.rollins@usdoj.gov




From: Harland Braun <harland@braunlaw.com>
Sent: Monday, January 11, 2021 1:06 PM
To: Rollins, William (USACAC) <WRollins@usa.doj.gov>; Pence, George (USACAC) <GPence@usa.doj.gov>
Cc: `Bin Li <bli@libinlaw.com>; Marilyn Bednarski <mbednarski@kmbllaw.com>
Subject: Meet and Confer re Realse and Bail; US v. Guan Lei



                                                              3
     Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 4 of 9 Page ID #:1129

I assume as members of the Executive Branch you both approve of your dear leader, Donald
Trump, urging a mob to ransack the Capitol and hang VP Mike Pence. Trump has set a tone of
untruthfulness, dishonesty, and incompetence which has filtered down to the Central District.
Hopefully both of you will being honesty to your practice after January 20, 2021.

Per Judge Fitzgerald’s suggestion, I will present new circumstances to Pretrial and ask for a
recommendation to Magistrate Donahue that Guan Lei be released from custody on his own
recognizance or very reasonable terms. As you both know, Guan is innocent of the charges and
it is only your inability to control the FBI agents that has resulted in the destruction of his
wedding plans in September, the incarceration of his fiancé, and his detention in a facility
which makes a death sentence a real possibility. President Trump’s order was aimed at any
Chinese student who came from a Chinese school which was affiliated with the PLA. There a
numerous American experts on China who would explain that civilian students and military
students both attend affiliated schools. Guan was simply attended the National University of
Defense Technologies‐ a strange name were one to hide the fact that the student was a spy.
Guan also told the American authorities that, like 90 million other Chinese, he was a member
of the Communist Party. Also a strange admission were a student a spy. You even confirmed
that Guan had no access or interest in classified or confidential information—again a serious
defect for a spy. That should have ended the case because the imputed rationale for his and
his fiancé’s conduct makes no sense.

You both have insisted that Guan Lei lie and say he was a member of the PLA. You and your
agents have misunderstood the direction from Trump. He simply eliminated any student from
a school with an affiliation with the PLA—not requiring the student to be a member of the
PLA. In fact the questions put to Guan would have applied to me. I was a student at UCLA, I
wore a Air Force uniform some of the time, I took military classes and drilled, and I had an
commanding officer. This was simply the same mandatory ROTC that applies to virtually every
Chinese student. But I was definitely not a member of the US Air Force any more than Guan Lei
was in the PLA. A very simple distinction which you and your agents misunderstood which has
resulted in Guan’s incarceration for many months.

In any event, contact me if you will agree to Guan Lei’s release on his own recognizance or
very reasonable bail. Lack io response will be interpreted that any further meet and confer
would be useless.
Sincerely,
Harland Braun




10250 Constellation Blvd., Suite 1020
Los Angeles, CA 90067
(310) 277-4777
                                               4
      Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 5 of 9 Page ID #:1130
harland@braunlaw.com

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly
prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

Braun & Braun LLP




                                                              5
        Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 6 of 9 Page ID #:1131


Rollins, William (USACAC)

From:                 Harland Braun <harland@braunlaw.com>
Sent:                 Thursday, January 21, 2021 7:15 PM
To:                   Pence, George (USACAC); Bin Li
Cc:                   Rollins, William (USACAC)
Subject:              Re: U.S. v. Guan


Bin understands China and your expert is in Australia. Get a sworn statement from your expert for your opposition.
Don’t be a crybaby!! Guan has been in custody for almost five months and you do not understand the basics of the case.

Get Outlook for iOS

From: Pence, George (USACAC) <George.Pence@usdoj.gov>
Sent: Thursday, January 21, 2021 6:58:22 PM
To: Bin Li <bli@libinlaw.com>
Cc: Harland Braun <harland@braunlaw.com>; Rollins, William (USACAC) <William.Rollins@usdoj.gov>
Subject: U.S. v. Guan

Dear Bin,
Defendant’s ex parte application for reconsideration of the detention order sets forth a number of what appear to be
expert opinions that defendant intends to rely on for purposes of that motion and, presumably, at trial. They include
the following:

        “Every citizen in China, including students receives military training as a matter of law. Law of the People's
         Republic of China on National Defense Education (Order of the President No.52), a copy of which is attached as
         Exhibit J. Article 1 of this law states that the purpose is for, “popularizing and strengthening education in
         national defense, carrying forward the spirit of patriotism, promoting the building of national defense and
         furthering socialist cultural and ethical progress.” Every segment of the Chinese population participates. Li ¶
         10. For students, this training starts in primary schools, Article 14, for higher education, Article 15. Nowhere
         does this law state that citizens so trained are members of the military. That military training is supervised by
         military officers should be no surprise. But this not therefore indicia that Defendant is an officer of or enlisted in
         the Peoples Liberation Army. The law is a cultural and political requirement that superficially resembles a high
         school student enrolled in the Junior Reserve Officer Training Corps. or a university student member of the
         ROTC, a student at the Virginia Military Institute or the Citadel or Texas A&M may wear military fatigues and don
         full dress attire, but like the Chinese students and Defendant, are not members of their country’s Armed
         Forces.” (footnote omitted).

        “The government’s assumptions are aggravated by faulty interpretation of statistical evidence which will be
         demonstrated at trial by elemental Bayesian and other statistical analysis.”

        “The Chinese Scholarship Council number “0317” the Government used to prove Defendant was a PLA officer
         only means the school or the type of the school. Taking Yang’s CSC number for example, the first four digit
         means the year, the second four digit means the university, and the last four digits refer to the student’s
         number. Yang’s CSC code 201806100072 shall be read as Year 2018 Fudan University, Student Number 0072.
         See Exhibit K regarding the collaborating report about the CSC Students’ numbers. Li at ¶ 10.”

In support of these opinions, which go to the merits of the case, you have cited your own declaration, sworn under
penalty of perjury. It seems highly irregular for counsel also to serve as an expert witness on his client’s own behalf. I


                                                               1
     Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 7 of 9 Page ID #:1132

presume, instead, that the opinions reflect those of other, unidentified experts whom defendant has either consulted
with or retained. Please let me know if I’m mistaken.

In any event, the government has repeatedly requested reciprocal expert witness disclosure from defendant, and has
even filed a motion to this effect. (See CR 78.) Please promptly provide the expert disclosure required by Federal Rule
of Criminal Procedure 16.

Best regards,
George




                                                           2
      Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 8 of 9 Page ID #:1133


Rollins, William (USACAC)

From:                Harland Braun <harland@braunlaw.com>
Sent:                Wednesday, December 16, 2020 2:48 PM
To:                  Rollins, William (USACAC); Pence, George (USACAC)
Cc:                  mbednarski_kmbllaw.com; harland@braunlaw.com; `Bin Li
Subject:             FW: 关磊结婚照



As you obviously know, Mr. Guan and Ms. Yang were planning to get married in
China after they returned. They were only leaving because Trump forbid the
extension of their visas. Your agents found their wedding clothes during the
search.

As is a Chinese custom, they had some pictures taken for the families before the
wedding. I have attached a copy so you can post it on your wall to show your
whole office the “spies” who were protecting us from. Why don’t you show the
picture to your spouses or girlfriends and explain how you ruined the wedding?

How is your Australian expert doing? You couldn’t find someone in the whole US
government who had an expertise on the PLA?

Once you found that Guan had no access to confidential or classified information,
didn’t you think it was time to tell your FBI agent it was time to drop the case?
Sincerely,
Harland Braun




10250 Constellation Blvd., Suite 1020
Los Angeles, CA 90067
(310) 277-4777
harland@braunlaw.com

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, reliance or distribution by others or forwarding without express permission is strictly
prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

Braun & Braun LLP

From: Bin Li <bli@libinlaw.com>
Sent: Wednesday, December 16, 2020 2:16 PM


                                                              1
      Case 8:20-cr-00127-MWF Document 129-2 Filed 01/25/21 Page 9 of 9 Page ID #:1134

To: Harland Braun <harland@braunlaw.com>
Subject: Fwd: 关磊结婚照

Here it is again.


‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Info Law office of Bin Li <info@libinlaw.com>
Date: Wed, Dec 16, 2020 at 10:32 AM
Subject: 关磊结婚照
To: Bin Li <bli@libinlaw.com>




Law Offices of Bin Li & Associates
A Professional Law Corporation
730 N. Diamond Bar Blvd.
Diamond Bar. CA 91765
Tel: 909.861.6880
Fax: 909.861.8820




‐‐
Bin Li, Esq.
Law Offices of Bin Li & Associates
A Professional Law Corporation
730 N. Diamond Bar Blvd,
Diamond Bar, CA 91765
Tel: 909‐861‐6880
Fax: 909‐861‐8820
Email: bli@libinlaw.com
Website: www.libinlaw.com



                                                      2
